*623Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner challenged a determination finding him guilty of violating a prison disciplinary rule prohibiting the possession of a weapon. The charge stems from a search of petitioner’s cell which uncovered a dagger-type weapon hidden in the inside track of his cell door. Although petitioner argues, inter alia, that he did not have exclusive access to the area where the weapon was found, a reasonable inference of possession arises from the fact that the weapon was discovered in a location within petitioner’s control (see Matter of Davis v Senkowski, 306 AD2d 778 [2003]; Matter of Jackson v Selsky, 288 AD2d 802 [2001], lv denied 97 NY2d 612 [2002]; Matter of Colon v Goord, 274 AD2d 732 [2000]). This inference, together with the misbehavior report and testimony of the correction officer who authored the report, provide substantial evidence of petitioner’s guilt (see id.). Petitioner’s remaining contentions, including that the weapon was too large to fit in the cell track and the penalty was harsh, have been reviewed and found to be without merit.
Mercure, J.P., Spain, Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.